MEMORANDUM *
Patrick Hafner appeals the district court’s denial of his 28 U.S.C. § 2254 habeas petition. He challenges his 1994 state conspiracy conviction, charging that his due process rights were violated by jury verdict forms that unlawfully permitted the jury to find Hafner guilty of conspiracy without finding that a valid overt act occurred.1
Viewing the verdict forms together with the jury instructions and evidence presented, we cannot say that the state court’s decision “was contrary to, or involved an unreasonable application of, clearly established Federal law,” see 28 U.S.C. § 2254(d)(1), or that its determination was “based on an unreasonable determination of the facts in light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d)(2). As the district court held, “[t]he [jury] instructions conveyed the temporal sequence required under California law: the overt act had to follow the conspiratorial agreement and could not precede it.” Even if the first overt act described on the verdict form (regarding the hotel meeting of the conspirators on October 28) is itself insufficient, the second overt act found by the jury suffices. In finding the second overt act true, the jury necessarily found that the conspirators drove around looking for the victim on October 30, two days after the agreement to kill the victim was formed.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. We note that Hafner's motion to broaden the certificate of appealability was denied by a previous panel of this court. We agree with this panel and therefore do not consider his *872additional claims. See 28 U.S.C. § 2253(c)(1)(A).